Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species.:
Species A, drawn to a solar cell device comprising an encapsulant having a first opening and a front sheet having a second opening, wherein an electric wire connected to a busbar of the solar cell through the first and second opening and a cover with at least one channel covering the wire (Fig.1-8);
Species B, drawn to a solar cell device comprising a first electrical connector at least partially embedded within the encapsulant and a second electrically connector freely extends from the encapsulant (Fig.9-11);
Species C, drawn to a solar cell device including a flap located intermediate the first layer and the second layer of the encapsulant, wherein the second electrical connector is located on the free end of the flap (Fig.12A-C);
Species D, drawn to a solar cell device including a first electrical connector having an electrical wire  with a first end  connected to electrical bussing of the module, and a second electrical connector  having an electrical wire  with a first end  connected to the electrical bussing and a cover covering the respective connection points of the first end of the electrical wire  with the electrical bussing and the first end  of the electrical wire with the electrical bussing (Fig.16A).
Species E, drawn to a solar cell device including a first electrical connector  having an electrical wire  with a first end connected to electrical bussing of the module and a second electrical connector having an electrical wire with a first end  connected to the electrical bussing, wherein a first cover covers the connection point of the first end of the electrical wire  with the electrical bussing, and a second 
Species F, drawn to a solar cell device including an electrical jumper having a pair of terminal including the second electrical connector of the first photovoltaic module  and the first electrical connector of the second photovoltaic module to receive the electrical jumper, such that the terminal 552a is connected to the second port 545 of the second electrical connector 533 of the first photovoltaic module 510a, and the terminal 552b is connected to the second port 545 of the first electrical connector 531 of the second photovoltaic module 510b (Fig.19A-B).
The species are independent or distinct because each species requires a distinct method to electrically connect the first and second solar cells via the wirings. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
 the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726